                 Case 14-35622-RAM   Doc 100   Filed 01/31/20   Page 1 of 3




         ORDERED in the Southern District of Florida on January 31, 2020.




                                                       Robert A. Mark, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
      __________________________________
                                         )
      In re:                             )    CASE NO. 14-35622-RAM
                                         )    CHAPTER 13
      CLYDE RAY, JR.,                    )
                                         )
                                         )
                      Debtor.            )
                                         )
                                         )

                  ORDER SETTING HEARING ON ORDER TO SHOW CAUSE

           THIS CAUSE came before the Court sua sponte upon the Court’s

      Notice of Requirement to File Local Form 97 “Debtor's Certificate

      of Compliance, Motion for Issuance of Discharge and Notice of

      Deadline to Object” (“Notice”) [DE# 97].             The Notice states, in

      pertinent part:

           “[t]he debtor is required to file and serve the attached
           Local Form "Debtor's Certificate of Compliance, Motion for
           Issuance of Discharge and Notice of Deadline to Object"
             Case 14-35622-RAM      Doc 100    Filed 01/31/20   Page 2 of 3




        on all parties of record. The trustee filed the notice of
        completion of plan payments and the debtor has failed to
        timely file the Local Form “Debtor's Certificate of
        Compliance, Motion for Issuance of Discharge and Notice
        of Deadline to Object. "NOTICE IS HEREBY GIVEN THAT the
        debtor must serve and file the Certificate and Motion
        within 30 days of the date of this notice or the above
        case may be closed without entry of a discharge and notice
        will be provided to all parties of record that the case
        was closed without entry of a discharge.”

        Despite service of the Notice upon Debtor’s counsel, counsel

has failed to file the Local Form 97.              The Debtor has completed the

plan payments and it would be prejudicial to the Debtor for this

case to be closed without the issuance of a discharge if it is the

result of counsel’s failure to file Local Form 97.

        Therefore, it is

         ORDERED that Debtor’s counsel of record, Carolina A. Lombardi,

Esq.,    shall   appear    before    the      Court   on   February    11,    2020   at

9:00_a.m., in Courtroom 4, C. Clyde Atkins U.S. Courthouse, 301

North Miami Avenue, Miami, FL 33128, and show cause why she has

failed to file Local Form 97. Failure to appear at the hearing or

to file Local Form 97 prior to the hearing, may result in sanctions

against Debtor’s counsel and shall result in this case being closed

without a discharge without any further notice or hearing.                    If Local

Form 97 is filed by the Debtor or the Debtor’s attorney prior to the

hearing, then the Debtor’s attorney may upload an Order Discharging

the Order to Show Cause and Cancelling the Hearing.

                                        ###

                                           2
             Case 14-35622-RAM   Doc 100   Filed 01/31/20   Page 3 of 3




COPIES TO:

Carolina A. Lombardi, Esq.
Nancy K. Neidich, Trustee

Clyde Ray, Jr.
9526 North Miami Avenue
Miami, FL 33150

CLERK TO SERVE THE DEBTOR




                                      3
